Citation Nr: 1817917	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include bursitis and instrasubstance tear of the right proximal biceps tendon.  

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated 10 percent prior to February 27, 2014, and 20 percent from February 27, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to May 2005, including in Southwest Asia from January 6, 1991 to May 11, 1991, and in Iraq from August 2, 2003 to December 10, 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matters were previously before the Board in July 2016, when they were remanded for further development.  The Veteran originally requested a Board hearing in January 2015; however, in a July 2015 statement, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  During the period on appeal prior to February 27, 2014, the most probative evidence of record shows that the Veteran's lumbar spine disability was at worst manifested by forward flexion to at least 60 degrees, but not more than 85 degrees.

2.  During the period on appeal from February 27, 2014, the most probative evidence of record shows that the Veteran's lumbar spine disability was at worst manifest by forward flexion greater than 30 degrees, but not more than 60 degrees.

3.  The most probative evidence of record does not show that the Veteran has a right shoulder disability that is at least as likely as not incurred in, caused by, or otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar spine degenerative disc disease prior to February 27, 2014 have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  The criteria for a rating in excess of 20 percent for lumbar spine degenerative disc disease from February 27, 2014 have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code (DC) 5243 (2017).

3.  The criteria for entitlement to service connection for right shoulder bursitis and intrasubstance tear are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Legal Criteria

Increased Rating- Lumbar Spine

The Veteran's claim for an increased rating for his service-connected lumbar spine disability was received in November 2011.  The rating decision on appeal is not the rating decision that initially granted service connection.  As such, the rating period for consideration is from up to one year prior to November 2011.  

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his lumbar spine condition causes daily pain, worsened by standing and walking.  The Veteran also contends that he has radicular pain from his back which radiates down his left leg to the knee.  In regard to the latter contention, the Board notes that the Veteran is separately service-connected for radiculopathy of the right and left lower extremities, and that the rating for each has not been developed for appellate consideration by the Board.

The Veteran attended a VA examination to determine the severity of his lumbar spine disability in December 2011.  Imaging showed disc degeneration at mild to moderate levels.  The Veteran denied flare ups, and flexion was to 70 degrees with painful motion reported at 10 degrees.  Combined range of motion of the lumbar spine was greater than 120 degrees.  There was no ankylosis of the spine.

The Veteran attended another VA examination in February 2014.  There, the examiner found that the Veteran did not have a peripheral nerve condition, but a central one.  Forward flexion was limited to 50 degrees with pain at that level.  The Veteran had no additional loss of motion on repetitive use.  Combined range of motion exceeded 120 degrees.  There was no ankylosis.  No flare ups were reported.

The Veteran had another VA examination in October 2016.  At that time, flexion was to 90 degrees, with pain at 35 degrees.  There was no additional loss on repetitive use or reported flare ups.  The Veteran was noted as being able to do activities of daily living, and was observed as dressing and undressing himself normally on examination.  The examiner noted that the Veteran bent 90 degrees to put on his shoes without observed pain.  There was no ankylosis on examination and total range of motion exceeded 120 degrees.  The Veteran's range of motion was noted to be the same on active motion, passive motion, weight bearing, and non-weight bearing.

In this case, the clinical findings of record do not warrant the assignment of a rating in excess of 10 percent prior to February 27, 2014, or in excess of 20 percent from February 27, 2014.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  For the earlier staged rating period, the VA examination, as well as medical treatment records, show the lumbar spine disability is manifested by pain productive of limitation of motion, but that forward flexion of the thoracolumbar spine is greater than 60 degrees.  It was not demonstrated that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis.  With regard to the later staged rating period on appeal, the record shows the lumbar spine disability is manifested by pain productive of limitation of motion, but that forward flexion is not limited to 30 degrees or less, or that the limitation of motion is comparable to ankylosis.  

The Board has considered whether a rating in excess of 10 percent prior to February 27, 2014, or in excess of 20 percent from February 27, 2014, would be warranted on the basis of additional functional impairment and loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the assigned ratings adequately contemplate the Veteran's disability picture to include functional impairment and loss due to pain, flare-ups and repetitive use.  The Board considered the Veteran's statements concerning his functional limitations including difficulty standing and walking for extended periods.  However, even considering the Veteran's reports of his symptoms, the competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such additional functional impairment and loss, has been shown to be comparable to the next highest staged rating criteria for the relevant periods on appeal.  Indeed, the Veteran did not report flare ups, and there was no additional functional loss on repetitive use.  As such, entitlement to disability ratings in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent from February 27, 2014, for degenerative disc disease of the lumbar spine, are not warranted.  

Concerning Diagnostic Code 5243, the Veteran has denied incapacitating episodes.  Further, there is no competent evidence to reflect incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical treatment records and VA examination reports do not show that the Veteran was prescribed bed rest by a physician due to intervertebral disc syndrome (IVDS).  As a result, increased staged ratings are not warranted under Diagnostic Code 5243.

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Again, as detailed above, the statements have been considered and the Board finds that the statements are outweighed by the clinical findings of record.  The Board assigns greater probative value to the clinical findings in the VA examination reports that were recorded following physical examination of the Veteran, and based on the medical expertise of the examining physician.  These are more probative than the Veteran's assertions requesting a higher rating.  In light of the above, the preponderance of the evidence is against the assignment of a ratings in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent from February 27, 2014, for degenerative disc disease of the lumbar spine.  The benefit-of-the-doubt doctrine does not apply and the appeal must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The record shows that the Veteran has a current disability of a right shoulder proximal biceps intrasubstance tear.  The record does not show a diagnosed left shoulder condition, and the Veteran indicated at the October 2016 VA examination that his left shoulder was without discomfort and he did not think he had filed a claim for his left shoulder.  The medical evidence of record shows that the Veteran complained of right shoulder pain in service.  However, the record noted that this was not due to acute injury, and the Veteran reported pain when weight lifting.  The Veteran was diagnosed with bursitis.  The Veteran contends that his current shoulder disability is related to his bursitis in service.  

The Veteran attended a VA examination in October 2016 to determine the nature and etiology of the Veteran's shoulder disability.  There, the examiner opined that the record did not show evidence of a current left shoulder disability.  Further, the examiner indicated that the Veteran's current right shoulder disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury.  The examiner noted that the Veteran's service treatment records are absent evidence of a chronic condition, and noted the Veteran's bursitis.  The examiner noted that the Veteran's in-service acute bursitis was treated once without follow-up, and that x-rays at the time were normal.  The examiner acknowledged a decrease of shoulder range of motion on the Veteran's separation examination; however, the examination attributed the limited motion to bodybuilding body habitus.  The examiner noted that in 2009, imaging first showed a tear in the right shoulder and based his opinion in part on the time between service and the diagnosis.  

The Board affords great probative weight to the findings of the October 2016 VA provider.  The Veteran has not been shown to possess the medical expertise to connect his in service bursitis with his current right shoulder tear, and the VA examiner in this case applied medical expertise in rendering the opinion.  As such, the Board finds that the most probative evidence of record shows that it is not at least as likely as not that the Veteran has a shoulder disability that was incurred in or caused by service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a right shoulder disability, to include bursitis and instrasubstance tear of the right proximal biceps tendon, is denied. 

Entitlement to disability ratings in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent from February 27, 2014, for degenerative disc disease of the lumbar spine, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


